DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 18-20 in the reply filed on 10/21/22 is acknowledged.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al. (US 2003/0194578, “Tam”).
Regarding claim 1, Tam teaches a light shielding material, comprising a light shielding composition and a transparent composition (e.g., [0062], including low light-scattering property materials having at least a degree of transparency); wherein the light shielding composition comprises Ti7O4 and a dispersant ([0087], [0085]), and the transparent composition comprises a first compound, a photoactive compound, and a first solvent ([0091], [0092], [0093], [0108]).
Regarding claim 2, Tam additionally teaches that the dispersant may include a polypropylene ([0032]).  
Regarding claim 3, Tam additionally teaches that a polymerizable compound may include a siloxane compound ([0091]).
Regarding claim 5, Tam additionally teaches the inclusion of various additive compounds, including additives having silane functional groups ([0092]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagata et al. (US 2011/0279759, “Nagata”) in view of Tam. 
Regarding claims 1 and 18, Nagata teaches a display device (e.g., [0002], [0289]) comprising a light shielding material ([0014], ) and wherein the light shielding material may comprise a light shielding titanium black component (e.g., [0018]), a dispersant ([0016]), a transparent compound ([0016], [0227]), a photoinitiaton or photoactive compound (e.g., [0027]), and a solvent ([0034]). 	While Nagata teaches the inclusion of  titanium black compounds ([0018]), Nagata fails to specifically teach the specifically claimed titanium compound. However, in the same field of endeavor of colorants for use in light-blocking compositions or compounds (e.g., [0002]), Tam teaches the inclusion of Ti4O7 among other titanium compounds as a compound that may be able to provide good scattering effects but which may also provide reversible color changes ([0087]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted the Ti4O7 of Tam for the titanium black of Nagata (or as a more specific titanium black) for its good coloring properties ([0087]). 
Regarding claim 2, Nagata additionally teaches that compounds having a polypropylene may be used as a functional dispersant in the composition ([0166], and generally [0161] – [0166]). 
Regarding claim 3, Nagata additionally teaches that a polyacrylic binder may be included as a binder in the composition (Nagata, [0094]). 
Regarding claim 4,  Nagata additionally teaches that the solvents to be used in the composition may include, for example, propylene glycol methyl ether acetate (Nagata, [0134]).
Regarding claims 5, 6, and 19, modified Nagata additionally teaches that an additive may be included in the light shielding composition and that the additive may be in an amount 0.5 to 30% by mass and may include a silane functional group (Nagata, [0236] – [0238]).
Regarding claims 7 and 20, Nagata additionally teaches that the titanium compound may be included in an amount of from 0.1 to 60% by mass ([0159], [0199]) and that amount of the polymerizable compound may be in a range of from 10 to 85% by mass ([0173]). Nagata teaches that the amount of photoinitiator 0.1 to 50% by mass ([0198]). Nagata teaches that the solvent may be included in an amount of from 30 to 95% by mass ([0157]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782